Title: From Thomas Jefferson to Willink & Van Staphorst, 16 May 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst


          
            
              Gentlemen
            
            Paris May 16. 1788.
          
          I am honored with your letter of the 8th. instant and in consequence thereof have this day drawn on you seven bills amounting in the whole to 36,000 florins banco in favor of Messieurs Grand & co. paiable at ten days date according to a letter of advice of this days date. These draughts are to cover the three articles of Virginia, Grand and Gateau as stated in the estimate I gave you. They are 500 florins short of that estimate. I find it will be more agreeable to Mr. Short and Mr. Ast to receive their draughts separately, and that that of Mr. Short will be considerably more than stated in the estimate. I had omitted at my departure from Paris to know from him his exact balance, and, when forming the estimate at Amsterdam, was obliged to insert it by conjecture. Instead of 5000 livres as there conjectured, it is 13,146.₶ 6 sols. This excess beyond the estimate will be more than compensated in the two articles of Foreign officers and Algiers, whenever the Treasury board shall send you orders to pay them, as these two articles will be considerably below the estimate: so that on the whole it will only occasion a temporary variation. I shall take the liberty of drawing on you soon in favor of Mr. Short and Mr. Ast. The other articles must await the orders of the Treasury. I have the honor to be Gentlemen your most obedient & most humble servant,
          
            Th: Jefferson
          
        